Citation Nr: 1033703	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  04-39 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for residuals of fracture 
to the right wrist.

3.  Entitlement to non-service connected pension.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from September 1974 to September 
1977.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This 
case was previously before the Board in June 2006 when it was 
remanded for additional development.  

The issues of service connection for bilateral hearing loss and 
residuals of fracture to the right wrist are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is currently employed.  


CONCLUSION OF LAW

The criteria for nonservice-connected disability pension have not 
been met.  
38 U.S.C.A. §§ 1502, 1521 (2002); 38 C.F.R. §§ 3.321, 3.340, 
3.342, 4.17 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to nonservice connected 
pension.  Currently, the Veteran is not service connected for any 
disabilities.  He does have non-service connected disabilities, 
however, specifically status-post fracture of the right wrist, 
which is rated at 10 percent, and bilateral hearing loss, which 
is rated as noncompensable, for a combined evaluation of 10 
percent.  The Board notes that claims of service connection for 
the hearing loss and fracture are on appeal (and are being 
remanded for further development in the decision herein).  For 
the purposes of this decision, however, the Board will treat 
these disabilities as nonservice-connected disabilities.  

Nonservice-connected pension is payable to a veteran who served 
for 90 days or more during a period of war, which is not in 
dispute here, and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of the 
veteran's willful misconduct.  Permanent and total disability 
will be held to exist when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 
4.15

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first is to establish that the veteran has a 
lifetime impairment which is sufficient to render it impossible 
for the "average person" to follow a substantially gainful 
occupation under the appropriate diagnostic codes of the VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1502(a)(1); 38 
C.F.R. §§ 3.340(a), 4.15.  To meet this test, the Veteran must 
have the permanent loss of use of both hands or feet, or one hand 
and one foot, or the sight of both eyes, or be permanently 
helpless or permanently bedridden; or the permanent disabilities 
must be rated, singly or in combination, as 100 percent.  The 
Veteran does not meet any of these criteria.  Thus, a nonservice-
connected pension is not available under this basis.  

Alternatively, a veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 percent 
schedular evaluation, by proving that the individual (as opposed 
to the average person) has a lifetime impairment precluding the 
veteran from securing and following substantially gainful 
employment.  
38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  Under this 
analysis, if there is only one such disability, it must be 
ratable as 60 percent or more, and if there are two or more 
disabilities, there must be at least one disability ratable as 40 
percent or more, with a combined disability rating of at least 70 
percent.  In this case, the Veteran only has a combined 
disability rating of 10 percent.  Thus, a nonservice connected 
pension is not available under this basis.  


Finally, in cases such as here where a veteran cannot qualify for 
a permanent and total disability rating under the above rating 
scheme following applicable schedular criteria, a permanent and 
total disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to be 
unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  See 38 
C.F.R. §§ 3.321(b)(2), 4.17(b).  

In this case, the evidence does not suggest that the Veteran is 
unemployable by reason of his disabilities, age, occupational 
background, or other related factors.  The evidence documents 
that the Veteran is almost 56, that he has a high school 
education, and that he has an occupational history of working in 
environmental management services.  The record includes no 
medical findings suggestive of unemployability.  Moreover, the 
record indicates that the Veteran has worked since approximately 
June 2005:  at the January 2008 VA examination, he reported a 
history of employment for two and on-half years.  See January 
2008 VA Joints examination record.  There is no indication that 
this employment is marginal.  Thus, the Board finds that the 
Veteran is employable and thus does not meet the requirements of 
38 C.F.R. § 4.17.

The Board acknowledges the Veteran's belief that he is entitled 
to a nonservice-connected pension because he previously had 
trouble obtaining employment.  However, the Veteran's statements 
alone are not sufficient to prove that he is unemployable for VA 
purposes.  Cf. 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, the Board finds that a nonservice-
connected pension is not warranted in this case.  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in letters dated in May 
2003, March 2004, and July 2007, and the claim was readjudicated 
in a February 2008 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  Additionally, VA has assisted the appellant in 
obtaining evidence, afforded the appellant examinations, and 
afforded the appellant the opportunity to give testimony before 
the Board.  The Board notes that there appear to be outstanding 
records.  The Board finds no prejudice exists from the absence of 
these records however as the evidence does not suggest that the 
records are relevant - there is no indication that these records 
would provide additional information on the Veteran's 
employability.  Furthermore, the Board finds that the evidence 
currently of record adequately addresses the issue of the 
Veteran's employability.  Thus, the Board finds that VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

ORDER

Entitlement to nonservice-connected pension is denied.  


REMAND

Further development is needed on the claims of service 
connection.  Review of the record suggests that the Veteran has 
received VA treatment since at least 2004.  See May 2004 
Veteran's statement.  The record only contains VA treatment 
records dating in June 2008, however.  As these records are 
potentially relevant, they must be requested and obtained, if 
available. 

The record also suggests that there may be outstanding service 
clinical records related to the claim of service connection for a 
right wrist disorder.  The Board notes that VA has previously 
requested the Veteran's service treatment records.  Hospital 
clinical records are sometimes kept separately from service 
treatment records, however; consequently, a search of the records 
from the "121 Medical Hospital" in Seoul, Korea, should be 
conducted.  

Additionally, the service personnel records should be requested 
as they may provide additional information on the Veteran's 
locations and status during service.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel 
records.  If the records are not available, 
notify the Veteran.  

2.  Contact the "121 Medical Hospital" in 
Seoul, Korea, and request all available 
medical records associated with the 
reported treatment for right wrist fracture 
sustained in approximately December 1976.  

3.  Obtain all relevant, outstanding VA 
treatment records.  

4.  Thereafter, readjudicate the 
appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


